Citation Nr: 1132944	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-30 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to April 1972, to include service in the Republic of Vietnam

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which denied the Veteran's claims.

The Board notes that the issues on appeal had previously included that of service connection for PTSD.  However, during the pendency of this appeal, by rating action dated in March 2011, service connection for PTSD was granted and an initial 30 percent rating was assigned, effective September 2, 2008.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

In July 2011, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  Subsequent to the hearing, the Veteran submitted additional evidence that was accompanied by a waiver of initial RO consideration.  As such, the Board will consider this evidence in the adjudication of the appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for hypertension and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, dermatitis is manifested as a result of his period of active service.


CONCLUSION OF LAW

The criteria for service connection for dermatitis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claim of entitlement to service connection for dermatitis.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a current skin disorder, characterized as dermatitis that is manifested as a result of his period of active service.  During his July 2011 hearing, he described that he did not have a skin disorder prior to his service in Vietnam and that he has had a rash on his legs ever since Vietnam.  He added that he had been treated topically while in Vietnam for the rashes, but that the symptoms kept returning.

A review of the Veteran's service treatment records reveals that there are no indications of treatment for a skin disorder.  His April 1972 separation report of medical examination shows that clinical evaluation of the skin was normal.

Following his separation from service, VA outpatient treatment records dated from August 2008 to November 2008 show that the Veteran had a history of treatment for dermatitis.   In August 2008 that he reported having had a rash since he came back from Vietnam, but that he had not seen any dermatologist.  In September 2008 he reported having an indolent pruritic rash of both legs since 1972 in Vietnam.  The assessment was extensive, patchy, raised indolent, excoriated rash of both pretibial areas of the legs.

A lay statement from Z. S., an acquaintance of the Veteran since April 2003, dated in February 2009, shows that the Veteran was said to have had a concern about his legs since shortly after meeting.  He would constantly scratch them until they would bleed.  The legs were described as being extremely dry, scaly, and with numerous welts and bumps.  It was indicated that the Veteran had always related that he had experienced these symptoms since his service in Vietnam.

A lay statement from the Veteran's mother, dated in February 2009, shows that the Veteran was said to have had an itching rash on both legs ever since his return from Vietnam.  She added that she had taken him for treatment at the Johnson City, Mountain Home, VA Medical Center, but that it had not helped.  The rash was said to have continued ever since.

A lay statement from the Veteran's son, dated in March 2009, shows that the Veteran had a rash on both legs for as long as he could remember.

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory. Moreover, since he filed his claim, his recitation of the symptoms produced by his skin disorder, and how long the condition has bothered him, has remained consistent.  The Board finds that his written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); see also Davidson, 581 F.3d at 1316.

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the Veteran's lay statements describing the onset and chronicity of the skin disorder consistent with his active duty service in Vietnam, and consistent with the observations of those providing lay statements from February 2009 to March 2009.  Moreover, the VA outpatient treatment records confirm that the Veteran has a history of dermatitis, and he has consistently attributed his skin rash to service in Vietnam dating back to 1972, and that account is corroborated by other lay statements in the record.  As such, and in light of the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Davidson, and with resolution of all reasonable doubt in the Veterans' favor, the Board finds that service connection for dermatitis is warranted.


ORDER

Service connection for dermatitis is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for hypertension and a low back disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

During his July 2011 hearing, the Veteran asserted that he currently has hypertension that was either caused by or is aggravated by his service-connected PTSD.  He described that his PTSD symptoms had coincided with his hypertension and that such symptoms had been responsible for the onset of the hypertension.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, the Board finds that the Veteran must be scheduled for a VA examination so as to ascertain the precise nature and etiology of his asserted hypertension, to include whether his service-connected PTSD caused or aggravates his hypertension.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As to the issue of service connection for a low back disorder, in a letter dated in November 2009 and during his July 2011 hearing, the Veteran reported injuring his back during service when he fell in a grease pit while running for a bunker.  He also noted falling over footlockers while in the barracks while receiving mortar fire.  The Veteran also indicated that he had been treated for his back disorder by the Mountain Home VA Medical Center in Johnson City in the early 1970's and 1980's.  A review of the claims file reveals that VA outpatient treatment records of the Veteran from this time period have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

In addition, the Veteran has submitted several lay statements in which the writers attest to the continuity of the Veteran's back symptoms.  As this matter is being remanded for the records as set forth above, and as the Veteran is competent to report that he sustained a back injury during his period of active service, on remand, a VA examination should be conducted so that the precise nature and etiology of his asserted low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from 1972 to the present, to include for treatment of his hypertension and low back disorder.  All records obtained should be associated with the Veteran's claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any hypertension found on examination.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary must be undertaken.

The examiner is directed to identify all pathology found to be present.  Based upon examination of the Veteran and review of his pertinent medical history, the examiner is requested to offer an opinion with supporting analysis as to whether it is at least as likely as not that any hypertension found on examination is manifested as a result of the Veteran's period of active service.

The examiner is also directed to opine as to whether it is at least as likely as not that the Veteran's PTSD either (a) caused or (b) aggravates (permanently worsens) any hypertension found on examination.

In doing so, the examiner should acknowledge the Veteran's competent report as to onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his asserted low back disorder.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary must be undertaken.

The examiner is directed to identify all pathology found to be present.  Based upon examination of the Veteran and review of his pertinent medical history, the examiner is requested to offer an opinion with supporting analysis as to whether it is at least as likely as not that any low back disorder found on examination is manifested as a result of the Veteran's period of active service.

In doing so, the examiner should acknowledge the Veteran's competent report as to onset and continuity of symptomatology, which is corroborated by lay statements in the record.  Any opinions expressed must be accompanied by a complete rationale.

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


